Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Quarterly Report of Ignite Restaurant Group,Inc. (the “Company”) on Form10-Q for the period ended April 3, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jonathan M. Tibus, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 16, 2017 /s/ Jonathan M. Tibus Jonathan M. Tibus Chief Executive Officer
